Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/07/2021 has been entered.
 
Response to Amendment
The amendment filed on 10/12/2021 has been entered. Amendments to the claims overcomes the prior 112(b) rejection. The prior 112(b) rejection is withdrawn. Modified prior grounds of rejection, new grounds of rejection, and allowable subject matter are presented below. 

Status of Claims
Claim 1 has been amended. Claim 5 has been canceled. Claims 1-4 are pending in the current application with claim 1 being the independent claims. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (Pub. Date: April 2012, Microstructure and texture evolution during β extrusion of boron modified Ti–6Al–4V alloy, hereinafter Roy).

Regarding claim 1, Roy teaches microstructure and texture evolution during extrusion of Ti–6Al–4V alloys (abstract). Roy teaches specific alloy Ti64: Ti-6.6Al-4.1V-0.18O-0.008H-0.02C-0.01N-0.23Fe (pg. 153, Table 1, alloy Ti64) which fully meets the compositional claim limitations.
In the table below are summarized the compositional limitations of the instant claim and Roy alloy Ti64.

Instant Claim 1 (wt.%)
Roy Alloy Ti64 (wt.%)
Al
5.5 to 6.8
6.6
V
3.5 to 4.5
4.1
Fe
over 0.0 to 0.3
0.23
Impurities 
< 0.4
0.218 
(O: 0.18, H: 0.008, C: 0.02, N: 0.01)
Ti
Balance
Balance


Roy further teaches figure 4d a horizontal section of a Ti64 extruded material (pg. 156, Figure 4d) which meets the claim limitation. 


    PNG
    media_image1.png
    363
    451
    media_image1.png
    Greyscale
 
Roy (pg. 156, Figure 4d)

Roy further teaches that the microstructural observations are taken of vertical sections and horizontal sections (pg 156, figure 4 caption) which are cross sections of the Ti64 extruded material measured within the sample not including the exterior surface (pg. 153, figure 1) which meets the claim limitation a microstructure observation position which does not include an exterior surface. 
Regarding the limitation “in a microstructure observation position which does not include an exterior surface of the α + β titanium alloy extruded shape, the alloy comprising consisting of an acicular microstructure in which an average prior β grain size is 250 µm or less”, 
Roy further teaches that microstructure of Ti64 after extrusion shows the α-colonies in prior β grains are characterized by an acicular morphology (pg. 154: col. 2, section: 3.2 Microstructure after extrusion, ¶2). Furthermore, figure 4d of Roy meets the limitation of a microstructure observation position which does not include an exterior surface of the alloy consisting of an acicular microstructure. 
Roy further teaches extrusion of Ti64 alloy with prior β grains less than 125 µm (pg. 157, Figure 6a) which meets the prior β grain size limitation. 
Regarding the limitation “wherein the prior β grain is defined as a region surrounded by a grain boundary α phase, which is the grain boundary of a β grain present at the β transus temperature or higher”, since Roy teaches prior β grains within the claimed size range and by Roy having the prior β grains as shown in (pg. 156, Figure 4d) surrounded by a grain boundary α phase, the limitation is met. 
Regarding claim 2, Roy teaches extrusion of Ti64 alloy with prior β grains less than 125 µm (pg. 157, Figure 6a) which meets limitation. 
Regarding claim 4, while Roy does not explicitly state a width of a grain boundary α phase. However, Roy present a micrograph of extruded Ti64 where the width of grain boundary α phase defining the prior β grain is less than 5µm (pg. 156, Figure 4d) which meets the claim limitation. 

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seshacharyulu et al. (Pub. Date: 2002, Microstructural mechanisms during hot working of commercial grade Ti–6Al–4V with lamellar starting structure, provided in the office action mailed 12/28/2020, hereinafter Seshacharyulu).

Regarding claim 1, Seshacharyulu teaches the hot deformation behavior of commercial grade Ti–6Al–4V (abstract) and that the hot defamation bulk metalworking processes can be extrusion (pg. 113, lines 1-7). Seshacharyulu further teaches commercial grade Ti-6-4 alloy: Ti-6.2.8Al-3.97V-0.18O-0.052Fe-0.0062N-0.008C-0.0049H (pg. 113, Section: 2.1 Material) which fully meets the compositional claim limitations. 
In the table below are summarized the compositional limitations of the instant claim and Seshacharyulu Ti-6Al-4V.

Instant Claim 1 (wt.%)
Seshacharyulu Ti-6Al-4V (wt.%)
Al
5.5 to 6.8
6.2
V
3.5 to 4.5
3.97
Fe
over 0.0 to 0.3
0.052
Impurities 
< 0.4
0.199 
(O: 0.18, H: 0.0049, C: 0.008, N: 0.0062)
Ti
Balance
Balance



Seshacharyulu further teaches the microstructure consisted of lamellar α colonies in coarse prior β grains of about 200 µm (pg. 113, Section: 2.1 Material) and figure 1b (pg. 113, Fig. 1b) reproduced below with the prior β grains outlined in red which meets reads on the limitation of “a microstructure observation position which 

    PNG
    media_image2.png
    494
    681
    media_image2.png
    Greyscale

	Seshacharyulu (pg. 113, Figure 1b)

Regarding the limitation “wherein the prior β grain is defined as a region surrounded by a grain boundary α phase, which is the grain boundary of a β grain present at the β transus temperature or higher”, since Seshacharyulu teaches prior β grains within the claimed size range and by Seshacharyulu teaching the microstructure consisted of lamellar α colonies in coarse prior β grains (pg. 113, Section: 2.1 Material) and figure 1b (pg. 113, Fig. 1b) meets the limitation. 
Regarding claim 4, grain boundary α layer of approximately 5 µm thickness (pg. 113, Section: 2.1 Material) which meets the limitation.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the closest prior arts are deficient in one manner or another.
According to the instant specification diffusion annealing between (Tβ -500) °C or higher, and (Tβ -200) °C or lower is require to achieve the claimed V concentration ratio and Fe concentrations in the side plate β phase ([0061]). 
Roy is silent on the disclosed V concentration ratio and Fe concentration. Furthermore, Roy does not have this post extrusion diffusion annealing process for these properties to naturally flow from the processing of the alloy of Roy.
Seshacharyulu is silent on the disclosed V concentration ratio and Fe concentration. Furthermore, Seshacharyulu does not have this post extrusion diffusion annealing process for these properties to naturally flow from the processing of the alloy of Seshacharyulu.

Response to Arguments
Applicant's arguments filed 10/12/2021  have been considered and given appropriate weight. Examiner thanks the applicant for the clarification of the surface excluded from the microstructural observation position. The responses to the arguments are laid out below.
Giving the claim language a broadest reasonable interpretation, limiting the microstructure to consisting of an acicular microstructure at an observation position not on the 
With regards to “the alloy consisting of an acicular microstructure”, the use of the transitional language “consisting of” in this limitation in the context of the claim is apparently broader than applicant is arguing. Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith").  Applicant is directed to MPEP 2111.03.
It would be fair to say that shear bands are an imperfection within a grain, rather than a unique grain structure, and so are normally a part of an extruded structure, and thus encompassed within the “consisting of” language used in the context of claim 1. 
Furthermore, applicant argues boride particles are microstructural limitations that cannot be present. However, boride particles would constitute impurities in the microstructure and thus encompassed within the “consisting of” language used in the context of claim 1.  

Applicant states that: "the microstructure according to claim 1, as amended, of the present application consists of an acicular microstructure in a microstructure observation position. Claim 1, as amended, expressly excludes other microstructures, such as shear bands 
In response: the arguments are not commensurate in scope with what is claimed. The "consisting of" language as claimed is to a microstructure at a measured point, however, "consisting of" as argued is applied to the morphology of the extruded alloy. For example, "consisting of" as applied to the morphology would not only exclude shear bands which are localized deformation, but would also exclude grain boundaries and dislocations.
Applicant further states: "An alloy containing shear bands are at least poor in elongation (one aspect of ductility). Therefore, Ti64 of Roy does not possess at least the ductility and does not reach the strength- ductility balance of the claimed invention."
In response: the arguments are not commensurate in scope with what is claimed. The claims do not cover a low or high ductility, elongation, nor a strength- ductility balance. The shear bands can develop in ductile materials, but are absent in brittle materials. The presence of shear bands is not an indication of poor ductility, rather that ductility is present. Additionally, the instant specification does not teach that shear bands are an indication of poor elongation/ductility.
Furthermore, an extruded alloy is what is instantly claimed and this is what is compared with the extruded alloy of Roy.
Claim 1 as written is to an acicular microstructure at a microstructure observation position. Given that figure 4d of Roy (pg. 156, Figure 4d) shows a microstructure observation position consisting of an acicular microstructure, the limitation is met. And claims 1, 2 and 4 are rejected over Roy.

With regards to claim 3 limitation of V concentration ratio and Fe concentrations in the side plate β, applicant is directed to the allowable subject matter section above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/A.M.C./Examiner, Art Unit 1734 
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734